HUTCHESON, Circuit Judge
(concurring specially).
I agree that there is no evidence that Jones has committed any tortious ouster and that the judgment should be affirmed for that reason. It is quite clear to me, though, that the judgment ought to be affirmed for another and a more conclusive reason. This is that the affidavit of Jones, which was not controverted or in any manner qualified or explained away, shows be* yond question that plaintiff and defendant *719have long since by mutual understanding and conduct consistent with that understanding effected a surrender and termination of the lease on which plaintiff sues.